In Banc.
This is an appeal from a decree denying plaintiff a divorce and dismissing the case. Both parties have prayed for a divorce and a divorce was denied to both. The sole question presented by the appeal is on the facts.
We have carefully considered the testimony and concur with the findings and conclusions of the learned Circuit Court. Both parties contributed to the quarrels between them. Neither has made a serious charge against the other.
While it is not necessary that one spouse must physically maltreat the other in order to be cruel and inhuman, yet cruel and inhuman treatment consists of more than mere unpleasantness. Where one depends exclusively on mental distress as constituting cruel and inhuman treatment, the conduct of the other must have been continuous and of such a nature as to cause real suffering.Costello v. Costello, 120 Or. 439 (251 P. 303). Such treatment is not proven by either party in this case.
The decree of the Circuit Court is affirmed.
AFFIRMED. *Page 129